IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                       No. 01-40636
                                     Summary Calendar

LAWRENCE MAURICE WARREN,

                                                            Plaintiff-Appellant,
                                             versus
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
Institutional Division; CAL WOOTEN, Warden;
C.F. DICKERSON, Classification Officer;
WILLIAM SHELBY, Physician's Assistant;
LOPEZ, Officer, Field Security,
                                                            Defendants-Appellees.

                 ___________________________________________
                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. G-99-CV-390
                 ___________________________________________
                                November 23, 2001

Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*

       Lawrence Maurice Warren, Texas prisoner # 547724, appeals the district

court's dismissal of his civil rights complaint as frivolous under 28 U.S.C. § 1915.

We review the district court's dismissal for abuse of discretion. 1

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Berry v. Brady, 192 F.3d 504 (5th Cir. 1999).
      Warren contends that the defendants forced him to work in field labor
contrary to his medical restrictions and in deliberate disregard to his serious medical

needs after he suffered injuries in an assault by another inmate. Warren's medical

restrictions were updated or revised numerous times; he was given several different
jobs after the assault; and he is no longer assigned to field work. The district court

did not abuse its discretion by finding that Warren's job assignments were not made

in deliberate disregard for his serious medical needs. 2

      Warren maintains that he was subject to retaliation by the defendants for
using the prison grievance system and for filing a lawsuit. Warren has failed to state
in his brief any specific facts or argument in support of his claims and cites only to
exhibits previously filed in the district court. Because an appellant may not

incorporate in his brief his argument from other pleadings, Warren has failed to
adequately brief this issue, and we consider it abandoned. 3

      Warren also contends that the defendants were deliberately indifferent to his
serious medical needs. Warren's documentation submitted in response to the
magistrate judge's interrogatories shows that he was treated for his injuries after the

assault and seen by medical personnel numerous times thereafter. Although he

disagrees with the treatment and medication he received, such disagreement fails to




      2
       Jackson v. Cain, 864 F.2d 1235 (5th Cir. 1989).
      3
       Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993).

                                              2
state a cause of action under 42 U.S.C. § 1983. 4 Warren has not shown deliberate
indifference.5

      Finally, Warren maintains that the defendants failed to maintain adequate

numbers of security personnel and failed to properly train and supervise existing
officers. Warren's conclusional allegations do not support a civil rights claim. 6

      AFFIRMED.




      4
       Varnado v. Lynaugh, 920 F.2d 320 (5th Cir. 1991).
      5
       Domino v. Texas Dep't of Criminal Justice, 239 F.3d 752 (5th Cir. 2001).
      6
       Moody v. Baker, 857 F.2d 256 (5th Cir. 1988).

                                              3